IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009
                                     No. 08-50109
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

KEVIN RAY LANDRY

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 1:06-CR-169-ALL


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Kevin Ray Landry appeals his sentence of 300-months imprisonment and
10 years of supervised release, contending the district court unreasonably failed
to impose a below-guidelines sentence.
       Landry was convicted by a jury of possession with intent to distribute
cocaine base, possession of a firearm by a felon, possession with intent to



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50109

distribute 50 grams or more of cocaine base, and possession of a firearm in
furtherance of a drug-trafficking crime. Landry’s total offense level of 30 was
based on the amount of cocaine base related to his offenses.          Landry was
assigned 11 criminal history points, which equated to a criminal history category
of V. This resulted in a guidelines range of 151 to 188 months of imprisonment.
The mandatory minimum sentence imposed by statute was 240 months, which
became the guideline sentence with respect to Landry’s convictions for
possession with intent to distribute cocaine base and firearm possession by a
felon. Landry’s mandatory five-year sentence for possession of a firearm in
furtherance of a drug-trafficking crime was required by statute to run
consecutively to his sentences on the other three counts.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
an ultimate sentence is reviewed for reasonableness, under an abuse-of-
discretion standard, the district court must still properly calculate the guideline
sentencing range for use in deciding on the sentence to impose. Gall v. United
States, 128 S. Ct. 586, 596 (2007).      In that respect, its application of the
guidelines is reviewed de novo; its factual findings for clear error. E.g., United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United States v.
Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      On appeal, Landry does not contend the district court committed any
procedural error. Nor does he contend the district court neglected to make an
individualized assessment of the facts of his case. Instead, he asserts the district
court simply abused its discretion in weighing those facts. (Landry has arguably
waived this claim as well, due to insufficient briefing. His brief contains two
paragraphs of argument, with no citation to authority.         Most of those two
paragraphs simply consists of extended quotations from the sentencing
transcript.)
      Landry’s claimed error amounts to a mere disagreement with the weight
afforded by the district court to the facts of his case. This court affords a

                                         2
                                No. 08-50109

presumption of reasonableness to a sentence within a properly calculated
guidelines range. United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
This disagreement is insufficient to rebut the presumption of the sentence’s
reasonableness. Landry has not established that the district court abused its
discretion in imposing his sentence.
      AFFIRMED.




                                       3